

EXHIBIT 10.5


IP PURCHASE AND SALE AGREEMENT
This IP Purchase and Sale Agreement (this “Agreement”), is entered into on June
30, 2010, by and among Popular, Inc., a Puerto Rico corporation (“Popular”), and
any Affiliate(s) and/or Subsidiary(ies) of Popular identified on the signature
pages hereto (each of Popular and each such Affiliate/Subsidiary, a “Seller”,
and collectively, “Sellers”), and EVERTEC, Inc. a Puerto Rico corporation
(“Buyer”).
WHEREAS, simultaneously with the execution of this Agreement, Popular, AP Carib
Holdings, Ltd., an exempted company organized under the laws of the Cayman
Islands with limited liability, Carib Acquisition, Inc., a corporation organized
under the laws of the Commonwealth of Puerto Rico, and Buyer are parties to that
certain Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”);
WHEREAS, Sellers and Buyer now desire to enter into this Agreement for the
purpose of selling, conveying, assigning, transferring and delivering to Buyer
the Transferred IP (defined below);
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged each Seller and Buyer hereby agree as follows:
1. Definitions. Unless otherwise defined herein, all capitalized terms used
herein shall have the same meanings as set forth in the Merger Agreement. The
following capitalized terms used in this Agreement shall have the meanings set
forth below.
a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made.
b) “Control,” and the correlative terms “Controlling” and “Controlled,” means
the possession, direct or indirect, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract or otherwise.
c) “Effective Time” has the meaning ascribed to such term in the Merger
Agreement.
d) “Government Entity” means any federal, national, supranational, state,
provincial, Commonwealth of Puerto Rico, local or foreign or similar government,
governmental subdivision, regulatory or administrative body or other
governmental or quasi-governmental agency, tribunal, commission, court, judicial
or arbitral body or other entity with competent jurisdiction, including any
Government Antitrust Entity.
e) “Licensed IP” means the know-how and trade secrets (i) owned by each Seller
as of the Closing Date and (ii) not subject to the assignment obligations
herein, that are reasonably necessary for the use of the Transferred IP as used
by Buyer prior to the Closing.
f) “Party” means any Seller or Buyer (and “Parties” means, collectively, all
Sellers and Buyer).
g) “Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.
h) “PR Code” means the Puerto Rico Internal Revenue Code of 1994, as amended,
and the regulations promulgated there under.
i) “Transferred Domain Names” means those Internet domain names set forth on
Schedule A.
j) “Transferred IP” means, collectively, the Transferred Domain Names, the
Transferred Software, the Transferred Trademarks and the Transferred Trade
Secrets.
k) “Transferred Software” means the computer software and applications (together
with all source and object code forms thereof, user interfaces and documentation
related thereto and all intellectual property rights (other than rights in
trademarks, service marks, logos, corporate names, Internet domain names and
other similar indicators of origin) therein owned by Sellers as of the Closing
and set forth on Schedule B, and on Schedule B-1, to the extent agreed upon by
Popular and Buyer between the date hereof and the Closing, but excluding any
data therein or stored thereby.


1



--------------------------------------------------------------------------------






l) “Transferred Trade Secrets” means know how or trade secrets owned by any of
the Sellers as of the Closing that were conceived or created during the course
of the development or implementation of the Transferred Software.
m) “Transfer Taxes” means all federal, state, Commonwealth of Puerto Rico, local
or foreign or other excise, sales, use, value added, transfer (including real
property transfer or gains), stamp, documentary, filing, recordation and other
similar taxes and fees that may be imposed or assessed as a result of the
Agreement, together with any interest, additions or penalties with respect
thereto.
n) “Transferred Trademarks” means the trademarks and the service marks listed on
Schedule C attached hereto and all formative marks used by any of the Sellers as
of the Closing that include or incorporate the marks listed on Schedule C ,
including all the registrations and applications therefor, all renewals and
extensions thereof, all common law rights therein, and all goodwill associated
therewith and symbolized thereby.
2. Rules of Interpretation.
a) Schedules referenced in this Agreement are deemed to be incorporated herein
by reference.
b) Wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation.”
c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
d) The terms defined in the singular have a comparable meaning when used in the
plural, and vice versa.
e) The terms “dollars” and “$” mean U.S. Dollars.
f) References herein to the Preamble or the Recitals or a specific Section or
Schedule shall refer, respectively, to the Preamble or the Recitals or to
Sections or Schedules of this Agreement.
3. Closing. Subject to the terms and conditions of this Agreement, the closing
of the transactions contemplated by this Agreement shall take place at the
offices of Seller and be effective immediately following the Effective Time (the
“Closing”).
4. Purchase & Sale.
a) As of the Closing, each Seller, individually and collectively, hereby
irrevocably assigns, transfers, sells, conveys and delivers, or causes to
assign, transfer, sell, convey and deliver, to Buyer, and Buyer hereby accepts
the assignment, transfer, purchase, conveyance, and delivery of, all of such
Sellers’ right, title and interest in and to the Transferred IP worldwide,
including all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment of the Transferred IP throughout the world in the name of Buyer or
its designee.
b) Each Seller (as applicable) shall use commercially reasonable efforts to
identify and delete or destroy all copies of source or object codes and related
documentation included in the Transferred IP and in its possession and Control
within thirty (30) days of the Closing (“Phase Out”). If additional time is
required to complete the Phase Out, Buyer shall agree to a reasonable extension.
Upon Buyer’s request, Popular will have a duly authorized representative who
shall certify in writing that each Seller has completed the Phase Out.
Notwithstanding anything contained herein to the contrary, no Seller shall have
any obligation to delete or destroy any object code or documentation that could
adversely impact its information technology systems or continuity of business or
services.
5. License to the Licensed IP.
a) Subject to the terms and conditions set forth herein, each Seller hereby
grants to Buyer a perpetual, fully paid-up, irrevocable, royalty-free,
non-transferable, non-exclusive license to the Licensed IP, for use in its
business solely in connection with the Transferred IP, to the extent and in the
manner such Licensed IP had been used by Buyer in connection with its use of the
Transferred IP prior to the Closing (“License”). Buyer may assign the License or
sublicense any rights granted under the License, in whole or in part, to an
Affiliate (“Permitted


2



--------------------------------------------------------------------------------




Assignee”), provided that such Permitted Assignee shall be and agrees to be
subject to and bound by all the terms and conditions of the License and this
Agreement. All sublicenses shall automatically terminate upon the termination of
the License.
b) All rights in the Licensed IP not expressly granted to Buyer hereunder are
reserved to each Seller applicable.
6. Limited License to the Transferred Trademarks for Phase Out.
a) On the terms and conditions set forth herein, Buyer hereby grants to each
Seller a fully paid-up, royalty- free, non-exclusive license (i) for a period of
up to ninety (90) days after the Closing, to use and deplete any existing
inventory of brochures, stationery, labels, business cards, forms, promotion and
advertising materials, signage or any other materials (collectively,
“Materials”) that are in possession of Purchaser as of the Closing and bear the
Transferred Trademarks or Transferred Domains; and (ii) for a period of up to
fifteen (15) days after the Closing to continue to use the Transferred
Trademarks on any Internet website of Purchaser solely in a manner consistent
with how such Transferred Trademarks were used on such Internet website as of
the Closing (“Authorized Use”). Any and all Authorized Use hereunder shall be
subject to Buyer’s reasonable direction and control (“Quality Standards”).
Sellers, individually and collectively, agree to comply with the Quality
Standards and correct, its use to conform to the Quality Standards as may be
reasonably requested by Buyer.
b) Except as authorized under any other agreement between any Seller and Buyer,
if after ninety (90) days, there still exists any Materials bearing the
Transferred Trademarks or Transferred Domains, the Seller shall destroy the same
and shall provide Buyer with an officer’s certificate attesting that such
destructions has taken place.
c) All rights in the Transferred Trademarks and Transferred Domains not
expressly granted to Sellers hereunder are reserved to the Buyer.
7. IP Purchase Price. On the terms set forth herein, in consideration for the
sale, assignment and transfer of the Transferred IP, and the transactions
contemplated by this Agreement, Buyer shall purchase the Transferred IP for an
aggregate purchase price of $45,000,000 in cash (the “IP Purchase Price”). On
the date of the Closing, Buyer shall deliver to Popular the IP Purchase Price by
wire transfer of immediately available funds to such bank account of Popular as
Popular shall designate in writing to Buyer at least three days prior to the
Closing.
8. Covenant of Popular. Popular shall take such actions necessary to further the
intents and purposes of this Agreement, including causing Popular Auto, Inc.,
Popular Insurance, Inc., Popular Mortgage, Inc. and Banco Popular de Puerto Rico
to grant the rights granted hereunder and fully perform the obligations set
forth herein in accordance with this Agreement’s terms and conditions as if all
such entities were direct parties hereto.
9. Due Authorization. Each Seller hereby authorizes and requests the
Commissioner of Patents of the United States, the Commissioner of Trademarks of
the United States, the Register of Copyrights of the United States and any other
official of any applicable government entity worldwide, to record all
registrations and applications for registration included in the Transferred IP
in the name of Buyer, and issue any and all registrations from any and all
applications for registration included in the Transferred IP to and in the name
of Buyer.
10. Disclaimer of Representations and Warranties. BUYER HEREBY ACKNOWLEDGES THAT
SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, OTHER THAN THOSE EXPRESSLY CONTAINED IN THIS AGREEMENT AND/OR THE
MERGER AGREEMENT. WITHOUT LIMITING THE FOREGOING, SELLERS EXPRESSLY DISCLAIM ALL
EXPRESS AND IMPLIED WARRANTIES UNDER THIS AGREEMENT, INCLUDING WARRANTIES OF
FREEDOM FROM ERRORS, MERCHANTABILITY, FITNESS FOR USE OR A PARTICULAR PURPOSE,
SUITABILITY, TITLE, AND NON- INFRINGEMENT. THE TRANSFERRED IP AND THE LICENSED
IP IS PROVIDED TO BUYER UNDER THIS AGREEMENT ON AN “AS IS” BASIS. NOTHING
CONTAINED HEREIN SHALL LIMIT THE REPRESENTATIONS AND WARRANTIES IN THE MERGER
AGREEMENT.
11. Transfer Taxes. All Transfer Taxes that may be imposed or assessed as a
result of the Agreement shall be borne 100% by the Sellers. The Sellers and the
Buyer shall cooperate to minimize any Transfer Taxes.
12. Amendment; Waiver. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by each Seller and Buyer, or in the case of a waiver, by the
Party against whom the waiver is to be effective. No failure or delay by any
Party in


3



--------------------------------------------------------------------------------




exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
13. Further Assurances. Sellers and Buyer agree to execute such further
documentation and perform such further actions, including any actions or
documents required by the applicable Governmental Entity or other authority to
document or record the assignment herein or as may be necessary to protect,
secure and vest good, valid and marketable title to the Transferred IP in Buyer
and to effect the assignment of the Transferred IP. Sellers shall also provide
to Buyer any customary instruments of transfer, assumptions, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.
14. Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of
Trial by Jury. Except for the mechanics of the Merger that shall be governed and
construed in accordance with the Commonwealth Law, this Agreement shall be
governed and construed in accordance with the laws of Delaware, in each case
without regard to any conflict of law rules of the Commonwealth or Delaware, as
the case may be, that would apply the laws of a different jurisdiction. Each
Party agrees that it shall bring any action or Legal Proceeding in respect of
any claim arising out of or related to this Agreement or the Transactions or
involving any Related Released Party or any Related Released Party of a Related
Released Party, exclusively in any federal court located in the State of
Delaware or any Delaware state court (the “Chosen Courts”), and solely in
connection with claims arising under this Agreement or the Transactions or
involving any Related Released Party or any Related Released Party of a Related
Released Party (i) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (ii) waives any objection to laying venue in any such action or
Legal Proceeding in the Chosen Courts, (iii) waives any objection that the
Chosen Courts are an inconvenient forum or do not have jurisdiction over any
Party or Related Released Party or any Related Released Party of a Related
Released Party and (iv) agrees that service of process upon such Party in any
such action or Legal Proceeding shall be effective if notice is given in
accordance with Section 9.2 of the Merger Agreement. EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION PERMITTED UNDER THIS SECTION 14. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 14.
15. Interpretation. This Agreement is intended to implement the provisions of
the Merger Agreement, is expressly subject to the terms and conditions thereof,
and shall not be construed to enhance, extend or limit the representations and
warranties, rights, obligations or remedies of any party thereunder. In case of
any conflict between the terms and conditions of this Agreement and the terms
and conditions of the Merger Agreement, the terms and conditions of the Merger
Agreement shall govern.
16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.
17. Headings. The heading references herein are for convenience purposes only,
and shall not be deemed to limit or affect any of the provisions hereof.
18. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (i) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (ii) the remainder of this Agreement and the application of such provision
to other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction; provided, however, if any


4



--------------------------------------------------------------------------------




one or more of the provisions contained in this Agreement shall for any reason
be held to be excessively broad as to duration, geographical scope, activity or
subject, it shall be reformed by limiting and reducing it to the minimum extent
necessary, so as to be enforceable to the extent compatible with the applicable
Law.
19. No Assignment or Benefit to Third Parties. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors,
legal representatives and permitted assigns. No Party may assign any of its
rights or delegate any of its obligations under this Agreement without the prior
written consent of each other Party, except as provided in Section 19, and any
purported assignment or delegation in violation hereof shall be null and void;
provided, however, that (i) Buyer shall be permitted, without the consent of
Popular, to assign any of its rights and obligations under this Agreement to any
of its Subsidiaries or Affiliates or to any financing source for security
purposes, provided that, notwithstanding any such assignment, Buyer shall remain
responsible for all of its obligations pursuant to this Agreement. Nothing in
this Agreement, express or implied, is intended to confer upon any Person other
than Buyer and their respective successors, legal representatives and permitted
assigns any rights or remedies under or by reason of this Agreement.
20. Any obligation of any Party to any other Party under this Agreement, or any
of the Ancillary Agreements, which obligation is performed, satisfied or
fulfilled completely by an Affiliate of such Party, shall be deemed to have been
performed, satisfied or fulfilled by such Party.


[Remainder of page intentionally left blank]










































5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized representative.


POPULAR, INC


By: /s/ Jorge A. Junquera
Name: Jorge A. Junquera
Title: Senior Executive Vice President




EVERTEC, INC


By: /s/ Felix M. Villamil
Name:
Title:






















6

